Citation Nr: 0117422	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  98-04 746A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death and eligibility for Chapter 35 benefits based 
on a grant of service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from November 1963 to 
September 1966.  The appellant is the veteran's widow.

This appeal arises from the April 1997 rating decision from 
the St. Petersburg, Florida Regional Office (RO) that denied 
the appellant's claims for service connection for the cause 
of the veteran's death and for eligibility to Dependents' 
Educational Assistance based on the veteran's death being 
service connected.

On the April 1998 substantive appeal, the appellant requested 
a video teleconferencing hearing before a Member of the 
Board.  In July 1998, the appellant indicated she was 
requesting a video teleconferencing hearing before a Member 
of the Board in lieu of an in-person hearing.  Later in July 
1998, the appellant declined a scheduled video 
teleconferencing hearing and indicated that she wanted an in-
person hearing at the RO before a Member of the Board.  In 
writing in October 1999, the appellant withdrew her request 
for a hearing before a Member of the Board and requested a 
hearing at the RO before a local hearing officer.  In January 
2001, the RO hearing was held.  A transcript of the hearing 
is in the file.

During the course of this appeal, the appellant has 
relocated, and her claim is now being handled by the 
Manchester, New Hampshire RO.   



FINDINGS OF FACT

1.  The veteran died in April 1994; according to the death 
certificate, the immediate cause of death was metastatic 
colon cancer.  An autopsy was not performed.

2.  At the time of the veteran's death, the veteran was not 
service connected for any disability.

3.  Sufficient evidence for an equitable determination of the 
appellant's claim has been obtained.

4.  The veteran served in the Republic of Vietnam during the 
Vietnam era.

5.  At the time of his death, the veteran did not have a 
disability recognized by the VA as presumptively related to 
herbicide exposure in Vietnam.

6.  Medical evidence has not been presented that supports the 
appellant's allegation that exposure to herbicides in Vietnam 
caused the veteran's death.

7.  It is not shown that a disability that was the cause or 
contributing cause of the veteran's death is related to the 
veteran's service.  Metastatic colon cancer was first shown 
years postservice.


CONCLUSIONS OF LAW

1.  Metastatic colon cancer was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991 & 
Supp. 2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5100 et. seq.); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2000).

2.  A disability incurred in or aggravated by service neither 
caused nor contributed substantially or materially to the 
cause of the veteran's death.  38 U.S.C.A. §§ 1110, 1131, 
1310 (West 1991 & Supp. 2000); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C.A. § 5100 et. seq.); 38 C.F.R. §§ 3.312 
(2000).

3.  The criteria for an award for Chapter 35 benefits based 
on a grant of service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. § 3501 (West 
1991 & Supp. 2000); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to be codified at 
38 U.S.C.A. § 5100 et. seq.); 38 C.F.R. § 21.3021(a)(2) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's DD214 reflects that he had two years, one 
month, and 19 days of foreign and sea service in Europe and 
Vietnam.  His military specialty title was single engine 
airplane mechanic.  Listed awards and decorations received 
were Armed Forces Expeditionary Medal and National Defense 
Service Medal.  

On a service Army Flight Training examination in July 1963, 
no history of stomach, liver, intestinal trouble, tumor, 
growth, cyst, cancer, piles, or rectal disease was reported.  
On examination, the veteran's abdomen and viscera, and anus 
and rectum were clinically evaluated as normal.

On an Overseas examination in April 1964, the veteran's 
abdomen and viscera, and anus and rectum were clinically 
evaluated as normal.

In May 1964, an examination of the veteran's abdomen was 
negative.  

On an Army Flight Training examination history report in 
September 1964, no history of stomach, liver, intestinal 
trouble, tumor, growth, cyst, cancer, piles, or rectal 
disease was reported.  

In October 1964, the veteran was seen with aching in the 
abdomen located under the ribs.  He did not have nausea, 
vomiting, or diarrhea.  The veteran was additionally seen for 
the same complaints in November 1964.

In June 1965, the veteran was seen after return from Vietnam 
in May 1965.  He reported diarrhea every morning.  He denied 
pain but reported that he was nauseous and slightly anorexic.  
He had lost five pounds in 45 days.  The examination of the 
abdomen was negative.  

On separation examination in July 1966, no history of 
stomach, liver, intestinal trouble, tumor, growth, cyst, 
cancer, piles, or rectal disease was reported.  On 
examination, the veteran's abdomen and viscera, and anus and 
rectum were clinically evaluated as normal.

On separation examination in August 1966, no history of 
stomach, liver, intestinal trouble, tumor, growth, cyst, 
cancer, piles, or rectal disease was reported.  On 
examination, the veteran's abdomen and viscera, and anus and 
rectum were clinically evaluated as normal.

Included in the claims file was a December 1996 letter from 
the Agent Orange Veteran Payment Program to the appellant 
that indicates that the appellant met the criteria for 
survivor payments from the program.  

In March 1997, the appellant filed an Application For 
Dependency and Indemnity Compensation, Death Pension, And 
Accrued Benefits By A Surviving Spouse or Child (Including 
Death Compensation if Applicable).

Associated with the claims folder were treatment records from 
Brigham and Women's Hospital from June 1993 that show that 
the veteran was seen with a six year history of blood per 
rectum.  He underwent a sigmoidoscopy at that time which 
reportedly showed no lesions.  He noted a small amount of 
fresh blood in his stools ever since then, but over the past 
six months he had increased blood per rectum.  He also noted 
night sweats about three times a month with low grade fevers.  
In January 1993, the veteran underwent a GI workup and was 
noted by his general practitioner to have an enlarged liver.  
He also noted increased blood in his stools with mucous and 
had been feeling more distended lately.  He had no family 
history of cancer and denied any family history of colon 
cancer.  The impression was that the veteran had a primary 
colorectal cancer with probable metastasis to his liver.  
Review of the CT scan showed multiple hepatic defects of both 
the right and left lobes.  He was not a candidate for 
surgical resection due to his extensive liver involvement.  
Later in June 1993, it was noted that the veteran underwent a 
low anterior resection with coloproctostomy.  

An additional record from June 1993 includes that the 
veteran's history of present illness was that the veteran had 
an annual physical examination in January 1993 in which all 
findings were normal except for slightly elevated liver 
enzymes.  Over the following month, the veteran experienced 
night sweats and occasional abdominal pain and increased 
specks of blood in his stool.  Three weeks prior to the 
current admission, the veteran was found to have an enlarged 
liver on physical examination.  Ensuing workup included an 
ultrasound which showed lesions within the liver and a CT 
scan which showed no pulmonary involvement.  Sigmoidoscopy 
revealed sigmoid carcinoma.  There was no significant past 
medical history.  The review of systems was notable only for 
reported exposure to Agent Orange in Vietnam.  The veteran 
underwent a low anterior resection of sigmoid carcinoma.  
After this, a CT scan showed extensive liver metastases.  

Additionally associated with the claims file were treatment 
records from January 1993 to June 1993 from Radiology 
Associates that include that in May 1993 the veteran had an 
ultrasound of the upper abdomen for a clinical history of 
elevated liver enzymes.  The conclusion was diffuse liver 
lesions, most likely metastases, and left renal calculus.  A 
CT scan of the abdomen and pelvis from May 1993 included a 
conclusion of diffuse hepatic lesions, most likely from 
metastases.  

Received was a death certificate for the veteran that 
indicates that he died in April 1994.  The immediate cause of 
death was metastatic colon cancer.  The approximate interval 
between onset and death was 11 months.  An autopsy was not 
performed.

In an October 1999 report, Gerald J. Robbins, M.D., reported 
that the veteran was seen initially in November 1993; he had 
been referred by a physician from Moffitt Cancer Center.  
Findings at that time were significant for carcinoma of the 
colon with hepatic metastases.  The veteran had initially 
been diagnosed with hepatomegaly and CT scan and biopsy of 
the liver documented metastatic carcinoma.  The veteran was 
treated from November 1993 through April 1994.  He 
subsequently died in April 1994, at home, of metastatic 
colorectal carcinoma with hepatic metastasis.  

Associated with the claims file was a June 1993 treatment 
record from H. Lee Moffitt Cancer Center & Research 
Institute, that includes that the veteran was seen for advice 
regarding management of a recently diagnosed adenocarcinoma 
metastasis to the liver from an unknown primary site.  The 
veteran had enjoyed excellent health but had noted fairly 
frequent bowel action for several years, approximately five 
to six daily without any history of blood or mucus.  He had 
endoscopy performed five to six years previously but 
apparently no specific abnormalities were found.  He had 
intermittent fevers and night sweats together with some 
insomnia for several months, and also had a history of 
bleeding in the bowel for three months.  His general 
physician in the last month found some hepatomegaly.  He had 
an ultrasound which showed abnormalities in both lobes of his 
liver.  In May 1993 a CT of the abdomen and pelvis and blood 
studies showed some enzyme abnormalities and a liver biopsy 
from early in June 1993 was read as showing metastatic 
moderately differentiated adenocarcinoma.  The past medical 
history was rather insignificant.  The veteran's social 
history included that he was an active helicopter pilot in 
Vietnam in 1964 to 1965 and he believed he had exposure to 
Agent Orange during that time.  

At the January 2001 RO hearing, the appellant testified that 
she met the veteran several years after his service and his 
health was fine.  He reported to her that when he served in 
Vietnam, he was exposed to Agent Orange on a daily basis.  
His served in Vietnam as a helicopter crew chief.  It was her 
contention that the veteran had liver cancer and possibly 
porphyria cutanea tarda, as he had elevated enzymes in liver 
function tests, prior to being diagnosed with colon cancer.  
It was during treatment of the liver that the colon cancer 
was discovered.  His symptoms began with rectal bleeding six 
years prior to his death.  He additionally had night sweats 
and insomnia.  She reported that there was no history of 
cancer in his family.  

II. Analysis

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed.  Thus, no 
further assistance to the appellant is required to comply 
with the duty to assist her.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. § 5100 et. seq.).  In 
this case, there has been notice as to information needed and 
there has been a rating decision and supplemental statements 
of the case sent to the appellant.  There is no indication 
that there is additional information on file that would lead 
to a different outcome in this claim.  In this regard, the 
appellant was provided with notice and reasons for the denial 
of her claim and there is no indication that there are 
records that could be obtained that would connect the 
veteran's cause of death with his service.  

Further, in this regard, while some treatment records from 
close to the time of the veteran's death are of record, 
additional records have not been obtained.  As the records 
that have been obtained show what the veteran's disabilities 
at the time of his death were, and there is a doctor's 
statement indicating the terminal medical history, there is 
no showing that any additional treatment records would have 
different information than that already noted in the records 
reviewed.  Therefore, no useful purpose would be gained in 
remanding this case for any additional treatment records.  
There is no competent evidence on file showing that the cause 
of the veteran's death is related to his service and there is 
nothing to suggest that such relationship would be 
established by any additional treatment records.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a service 
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. 
§ 3.312(c) (2000).  

Where a veteran served 90 days or more during a war period or 
after December 31, 1946 and a malignant tumor becomes 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 
and Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).

The appellant has also argued that the veteran's exposure to 
Agent Orange during service caused the veteran's death.  In 
that respect, a disease associated with exposure to certain 
herbicide agents, listed in 38 C.F.R. § 3.309 (2000), will be 
considered to have been incurred in service under the 
circumstances outlined in this section even though there is 
no evidence of such disease during the period of service.  No 
condition other than one listed in 38 C.F.R. § 3.309(e) will 
be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.307(a) (2000).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at § 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii)(2000).  [Emphasis 
added].  

The last date on which a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii)(2000).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii)(2000) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(2000) are also satisfied:  Chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2000).  "For purposes 
of this section, the term acute and subacute peripheral 
neuropathy means transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves with two years of the date of onset."  Id.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii) (2000).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit, however, has determined that 
the Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
veteran from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994). 

As the veteran's DD214 showed service in Vietnam, he is 
entitled to a presumption of exposure to herbicide agents, if 
he has a disease listed at 38 C.F.R. § 3.309(e).  See McCartt 
v. West, 12 Vet. App. 164 (1999).  The medical record 
indicates that the cause of the veteran's death was 
metastatic colon cancer.  This disability is not listed in 
the governing regulation.  Further, the appellant has argued 
that the veteran had cancer of the liver, however, this 
disability is additionally not listed in the governing 
regulation.  The Secretary of the VA has determined that 
there is no positive association between herbicide exposure 
and any other condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  64 Fed. Reg. 59232-59243 (November 2, 1999).  
Finally, the appellant has contended that the abnormal liver 
function tests showed that the veteran had porphyria cutanea 
tarda.  There is no indication in the medical records that 
the veteran was diagnosed with this disability, and moreover, 
this disability would have had to become manifest within one 
year of the veteran's separation from service and there is no 
medical evidence or contention that this was the case.  
Accordingly, under the applicable criteria, there is no 
entitlement to a presumption that the cause of the veteran's 
death in April 1994 was etiologically related to exposure to 
herbicide agents used in Vietnam, therefore, the claim for 
service connection for the cause of the veteran's death will 
be reviewed on a direct basis.

Review of the record in this case fails to show any 
relationship between the cause of the veteran's death in 
April 1994 and his service.  There is no evidence of abnormal 
liver function, liver cancer, or colon cancer in service, nor 
until January 1993.  The veteran's treatment records show 
that he first complained of the symptomatology that may have 
resulted in the cause of his death six years prior to that, 
which would still be over 20 years after his separation from 
service.  There is nothing in the record to suggest a 
connection between the cause of the veteran's death and his 
service as there is no showing of continued medical treatment 
or history of treatment.  

Additionally, in order for the appellant to be entitled to 
educational assistance under Chapter 35, Title 38, United 
States Code based on a grant of service connection for the 
cause of the veteran's death, the veteran must have died from 
a service connected disability.  See 38 U.S.C.A. § 
3501(a)(1)(B)(D) (West 1991); 38 C.F.R. § 21.3021(a)(2) 
(2000).  Since the veteran is not shown to have died of a 
service connected disability, it is apparent that the 
appellant does not satisfy the threshold requirements for 
educational assistance under Chapter 35, Title 38, United 
States Code.  Accordingly, the appeal for this benefit on the 
basis of a grant of service connection for the cause of the 
veteran's death, must be denied.  

The Board is aware of the appellant's contentions that there 
was no history of cancer in the veteran's family, and that 
Agent Orange exposure is the cause of the cancer.  While 
there are ongoing studies, current medical evidence does not 
show a relationship between the type of cancer that caused 
the veteran's death and exposure to Agent Orange.  Thus, 
there is no basis to currently allow this appeal.

As such, the Board finds that the preponderance of the 
evidence weighs against the appellant's claim for service 
connection for the cause of the veteran's death and 
eligibility for Chapter 35 benefits based on a grant of 
service connection for the cause of the veteran's death.


	(CONTINUED ON NEXT PAGE)




ORDER

The claim for entitlement to service connection for the cause 
of the veteran's death and for eligibility for Chapter 35 
benefits based on a grant of service connection for the cause 
of the veteran's death is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

